DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement (IDS) 
An applicant's duty of disclosure of material information is not satisfied bypresenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q.289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind.1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. etaL, 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It is unreasonable for Examiner to review all of the cited references thoroughly. By initialingthe accompanying 1449 forms, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made. 

Allowable Subject Matter
Each of claims 7-9, 11-13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of its base claim and any intervening claims set forth in this action and if rewritten to overcome all the objection(s) and/or rejection(s) set forth below in this action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 3-4, 14-15, 18-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cotterill (U.S. Patent Application Publication 2013/0082819 hereinafter Cotterill)

With regard to claims 1, 18, 19, Cotterill teaches a computer system, a non-transitory computer-readable storage medium, a method respectively, comprising: 
one or more processors <para 0243-0244>; and 
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for <para 0243-0244>: 
while the computer system is connected to an external input device <mobile devices fig 6 items 60, 62 are connected each having touch input para 0040>, receiving a first request from the external input device to interact with a first portion of a user interface that is associated with a secure transaction that <device may request authorization to process a transaction para 0045>, if authorized from the computer system, would require separate authorization from the user <user may approve or disapprove authorization para 0065>; and 
in response to receiving the first request: in accordance with a determination that the external input device satisfies a set of authorization criteria, providing an option, via the external input device, to initiate a secure transaction without requiring the separate authorization from the user <authorization may be completed without authorization from the user para 0068, see also para 0065-0068>; and 
in accordance with a determination that the external input device does not satisfy the set of authorization criteria, forgoing providing the option to initiate a secure transaction without requiring the separate authorization from the user <login access may be needed when the secure transaction is not complete para 0051-0052>.
With regard to claim 3, this claim depends upon claim 1, which is rejected above. In addition, Cotterill teaches wherein the computer system is a smartphone that includes a hardware secure element for use in the secure transaction <fig 1 smart phone can be one of the connected devices via standard secured interface para 0027>.
With regard to claim 4, this claim depends upon claim 1, which is rejected above. In addition, Cotterill teaches wherein the computer system includes one or more external device communication interfaces, the one or more programs further including instructions for: 
detecting, via the one or more external device communication interfaces, connection of the computer system to the external input device <devices are connected via wireless fig 4, para 0045-0046>; 
wherein the first request is received after detecting connection of the computer system to the external input device <purchase transaction request is made with the connected devices para 0045-0046, figs 4, 5>.
With regard to claim 14, this claim depends upon claim 1, which is rejected above. In addition, Cotterill teaches wherein the external input device satisfies the set of authorization criteria based on an input, received prior to receiving the first request, authorizing the external input device to provide requests to initiate one or more secure transactions that, if authorized from the computer system, would require separate authorization from the user <fig 6 shows separate user authorization is needed before connection is authorized>.
With regard to claim 15, this claim depends upon claim 1, which is rejected above. In addition, Cotterill teaches wherein the external input device satisfies the set of authorization criteria based on an input, received while connected to the external input device, authorizing the external input device to provide requests to initiate one or more secure transactions that, if authorized from the computer system, would require separate authorization from the user <fig 7 shoes separate user authorization is needed after the connection is made>.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cotterill in view of O’Meara et al (US Patent Application Publication 2015/0230277 A1 hereinafter O’Meara).

With regard to claim 2, this claim depends upon claim 1, which is rejected above. Cotterill does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, O’Meara teaches wherein the external input device is an external automotive head unit <fig 1 item 21 a head unit having voice input, see also fig 21, touch input para 0173>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Cotterill, O’Meara before him/her before the effective filing date of the claimed invention, to modify the teachings of Cotterill to include the teachings of O’Meara, in order to obtain limitations taught by O’Meara.  One would have been motivated to make such a combination because it provides another device can be any device as taught by Cotterill. 

Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cotterill in view of Rogers (US Patent Application Publication 2011/0142234 A1 hereinafter Rogers).

With regard to claim 5, this claim depends upon claim 1, which is rejected above. Cotterill does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Rogers teaches wherein: 
the computer system is in communication with one or more hardware input devices <biometric reader can be used para 0034>; and 
the secure transaction, when authorized from the computer system, requires authorization from the user provided via the one or more hardware input devices <biometric reader can be used to authorize transaction para 0034>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Cotterill, Rogers before him/her before the effective filing date of the claimed invention, to modify the teachings of Cotterill to include the teachings of Rogers, in order to obtain limitations taught by Rogers.  One would have been motivated to make such a combination because it provides efficient way to authenticate access. 

With regard to claim 6, this claim depends upon claim 5, which is rejected above. In addition, Roger teaches wherein the one or more hardware input devices includes a biometric reader and the authorization from the user provided via the one or more hardware input devices is a biometric authorization received via the biometric reader <biometric reader can be used to authorize transaction para 0034>.
Claims 10, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cotterill in view of Van OS et al (US Patent Application Publication 2018/0109629 A1 hereinafter VanOS).

With regard to claim 10, this claim depends upon claim 1, which is rejected above. Cotterill does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, VanOS teaches wherein the set of authorization criteria is satisfied when:
the computer system, prior to receiving the first request, received a first set of one or more inputs <input is received while the device is in the locked step para 0291-0292>; and 
in response to the first set of one or more inputs: 
authorized connection of the external input device to the computer system while the computer system is in a locked state <request can be authorized para 0291-0292>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Cotterill, VanOS before him/her before the effective filing date of the claimed invention, to modify the teachings of Cotterill to include the teachings of VanOS, in order to obtain limitations taught by VanOS.  One would have been motivated to make such a combination because it provides efficient way to authenticate access as needed and independent of state of the device. 

With regard to claim 16, this claim depends upon claim 1, which is rejected above. Cotterill does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, VanOS teaches wherein the external input device satisfies the set of authorization criteria based on the external input device being identified as being a first type of device <device type can be having different authentication capabilities para 0218>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Cotterill, VanOS before him/her before the effective filing date of the claimed invention, to modify the teachings of Cotterill to include the teachings of VanOS, in order to obtain limitations taught by VanOS.  One would have been motivated to make such a combination because it provides efficient way to authenticate access per capabilities of the device. 

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cotterill in view of Paesler et al (US Patent Application Publication 2014/0058805 A1 hereinafter Paesler).

With regard to claim 17, this claim depends upon claim 1, which is rejected above. Cotterill does not appear to explicitly disclose limitations of this claim.
In addition, Paesler teaches wherein the external input device satisfies the set of authorization criteria based on the external input device being connected to a vehicle identified as having authorized authentication hardware <vehicle head unit can authenticate by transferring data using a SIM card para 0013>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Cotterill, Paesler before him/her before the effective filing date of the claimed invention, to modify the teachings of Cotterill to include the teachings of Paesler, in order to obtain limitations taught by VanOS.  One would have been motivated to make such a combination because it provides convenient way to make secured transactions. 

Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173